HENRIOD, Justice:
Petitioner was charged with second-degree burglary. He pleaded not guilty. Then after the court appointed counsel for him, he pleaded guilty and was sentenced. He was appointed counsel again. He now comes here pro se, saying he was tricked into some kind of confession and was not advised as to his rights with respect to counsel. The record reflects the opposite. Besides, more than once, on being advised 'of his right to counsel, he insisted that he did not want counsel. He got counsel anyway. He had a very good record of delinquency and charges of burglary and larceny.
No good purpose would be served in relating his accusations, denied not only by the arresting officer, but discredited personally by plaintiff requesting to delete considerable of admittedly false accusations incorporated in his petition. We do not consider that any of his constitutional rights were invaded.
CROCKETT, C. J., and CALLISTER, TUCKETT and ELLETT, JJ., concur.